 EUGENE GOOD SAMARITAN CENTEREvangelical LutheranGoodSamaritan Society d/b/aEugene Good Samaritan CenterandService Em-ployees International Union,Local 49, AFL-CIO.Case 36-CA-2038June 10, 1971DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND KENNEDYOn March 19, 1971, Trial Examiner E. Don Wilsonissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrial Examiner's Decision. Thereafter the Respondentfiled exceptions to the Trial Examiner's Decision withsupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed.' The rulings are herebyaffirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and theentire record in the case, and hereby adopts thefindings, conclusions,' and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent, Evangelical Lutheran Good Samaritan So-ciety, d/b/a Eugene Good Samaritan Center, Eugene,Oregon, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'srecommended order.'We find no merit in Respondent's contention that the Trial Examinerwas biased,prejudiced,and hostile.The recordshows that the hearing wasfairly conducted.2These findings and conclusions are based,in part, upon the Trial Ex-aminer's credibility findings, as to which the Respondent excepts. It is theBoard's established policy, however,not to overrule a Trial Examiner'sresolutions with respect to credibility unless,as is not the case here, thepreponderance of all the relevant evidence convinces us that the resolutionsare incorrect.StandardDry WallProducts, Inc.,91 NLRB 544, enfd. 188F 2d 362 (C.A. 3).191 NLRB No. 1435TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEE. DON WILSON, Trial Examiner: Upon an original chargefiled on July 8, 1970, and thereafter amended on July 29, andAugust 17, and finally on September 14, 1970, by ServiceEmployees International Union, Local 49, AFL-CIO, hereinthe Union, the General Counsel of the National Labor Rela-tions Board, herein the Board, issued a complaint dated Octo-ber 5, 1970, alleging that Evangelical Lutheran Good Samari-tan Society d/b/a Eugene Good Samaritan Center, hereinRespondent, had violated Section 8(a)(1) and (3) of the Na-tional Labor Relations Act, herein the Act.Pursuant to due notice a hearing in this matter was heldbefore me at Eugene, Oregon, on November 23 through 25,and December 7 and 8, 1970. Briefs were received from theparties on January 12, 1971, and have been considered.The parties fully participated at the hearing.Upon the entire record in the case and from my observa-tion of the witnesses, I make the following:FINDINGS OF FACTIRESPONDENT'S BUSINESS AND THE BOARD'SJURISDICTION OVER IT BECAUSE IT IS AN EMPLOYERENGAGED IN INTERSTATE COMMERCERespondent contends it is not an "Employer" within themeaning of the Act, claiming instead that it is a hospitalwithin the meaning of Section 2(2) of the Act and thereforenot subject to the Board's jurisdiction. General Counsel con-cedes that Respondent is a not for profit corporation but alsocontends it is not a hospital within the meaning of the Actand is subject to the Board's jurisdiction. Respondent prop-erly points out that the Act itself does not define the termhospital. I have studied the legislative history of Section 2(2)of the Act and have not found it to be substantially enlighten-ing as to the problem presented in this case. I have founddictionaries to be of little, if any, help. Various decisions ofdifferent state courts have shown a singular lack of uniformityas to what is a hospital. The Center of Respondent involvedin this case is in the State of Oregon. The State licensesvarious classes of institutions at least as health care centers,including among others, general hospitals, intermediate gen-eral hospitals, and "convalescent hospitals," et al. Accordingto one of Respondent's witnesses, whom Respondent offeredas an expert,' Oregon law requires that "any institution keep-ing two or more patients overnight must be ahospital,[em-phasis supplied] if these individuals are ill and require care."I am convinced Congress did not have such type of institutionin mind when it enacted Section 2(2) of the Act. Respondenturges that "The NLRB by limiting the meaning of the word`hospital' is perhaps not following the intentions of the legis-lature.... "Respondent is "an institution for the reception and care ofsick,wounded, infirm or aged persons.... "2 The State ofOregon has licensed it partly as a 30-bed "Convalescent Hos-pital" and partly as a 118-bed "Nursing Home." It has oneadministrator, one director of nursing, and a supervising reg-istered nurse, who supervise, with three registered nurses, alloperations of the approximately 150-bed facility. It is inte-grated and entirely under the supervision of one pastor, ad-ministrator.Licensed practical nurses, registered nurses,nurses' aides, and orderlies work interchangeably throughoutthe Center.Acutelyillor injured patients must be removedDoctor Daniel B. Bond.Res. br. p. 6. 36DECISIONSOF NATIONALLABOR RELATIONS BOARDto a general or intermediate general hospital from the Center.Surgical and maternity patients, under Oregon law, must beexcluded.It should be noted that the patients or residents of theCenter have, if any, their own personal doctors and that theCenter does not provide such for them. I find that the Centeris similar to the establishment involved inDrexel Home, Inc.,182 NLRB No. 151. It is "an establishment with permanentfacilities that include inpatient beds, and with medical ser-vices, including continuous nursing services, it provides treat-ment to patients who require inpatient care, but who do notrequire [general or in most instances any]hospitalservices."(Emphasis supplied).The Center is the only division of the Society which is hereinvolved. The Society operates about 130 nonprofitnursinghomes or homes for the aged or hospitals, etc., in 18 States.The Society has "basic care units." The Society grossed inexcess of $500,000 in revenue during the year. The, Center(the Society's facility here involved) grossed at least $700,000in revenue during that time. It is certified under Medicare asan "extended care facility." The value of drugs and medica-tions used at the Center, which originated outside Oregon,averages between $350 to $400 per month. In 1969 it re-ceived, at least $27,054, as cost reimbursements, for its par-ticipation in the Medicare program.As found inDrexel Home, Inc, supra,the U.S. districtcourt, in that case held, as the Board noted, that "it may notrefuse to assert [jurisdiction] over an entire class of employersexcept as provided in Section 14(c)(1) of the Act." Once theBoard determines that a given class of employers exerts asubstantial impact on commerce,jurisdictionmay not berenounced over an entire category of employers, within thatclass and the court concluded that since the Board had as-serted jurisdiction inUniversityNursing Home, Inc., 168NLRB No. 53, on the ground that a class of employers,proprietary, nursing homes, substantially affect commerce,the impact on commerce is not necessarily lessened by thenonprofit nature of nursing home performing the same typeof services as for profit homes, and,the nonprofit nature of anursing home performing the same type of services as forprofit homes, and the nonprofit character of part of this classis therefore irrelevant. The court concluded that such non-profit employers neither fall within the provisions of Section14(c)(1) of the Act, nor may be excluded as a class on the soleground that they are not operating for profit.As inDrexel Home, Inc., supra,as noted, Respondent hasno medical staff,per se,but each patient or resident, if he orshe wishes, has a personal physician. The residents and pa-tients of all, seven wings of the Center have social activitiesand religious services available.'It should be noted that as a "Nursing Home,"4it is licensedto maintain "facilities providing,convalescent or chronic care...... (emphasis supplied). All persons who "are acutely illor are surgical or maternity cases" are excluded from the"Nursing Home."5Residents of the Center come from "anywhere," accordingto the testimony of the administrator, Reverend Frederick J.Juilfs, an ordained Lutheran minister.' At the time of the'There hadbeen eight-wings but one was closed down because necessaryremodeling was too costly.Resp's Exh 2And from the Convalescent Hospital.Iam most loathe to question the credibility to be attached to thetestimony of a clergyman, but I am frankly skeptical of the accuracy of someof his testimony and note that in many instances corroborating testimonyof supervisors who were readily available to corroborate him and who were,on occasion,in the courtroom,was not offered.hearing there were 35 residents or patients or guests, whowere on welfare.' About 60 of the guests of the entire Centereat regularly in the dining room of the Center. Some leave thepremises to go into town' and some "furnish" their ownrooms.The convalescent hospital is confined to one of seven wingsof the Center, Wing 700. The wings are contiguous and theseven wings constitute the "Center."A brochure for the Center advertises it as a "center forretired people." Residents or convalescents of the Center aretold in the brochure that they may "go and come as youplease," and that the city bus stops half a block away. Chap-lain services are provided on a regular basis. There is a par-ticular "Basic Rule" for an "ambulatory resident." The bro-chure advertises that the convalescent hospital is a "certifiedmedicare facility." Part of the Center's resources comes from"old-age and welfare assistance."It has a formal lounge forsuch of its guests as care to use it. It states it exists for"retirement living-nursing care and convalescent hospital."A dietician is available on a consulting basis 1 day a week.Based on the credited testimony of Karen Roessler,' 75 to 80percent of the people in the Center were at least 65 years old.'°In June and July there were approximately 115-120 em-ployees covering three separate shifts for the entire Center."The Employer's nonprofit extended care, facility12 ren-ders essentially the same type of health care facilities assimilar proprietary" and non-proprietary14 extendedcare facilities, and clearly is the type of sub-acute facilityover which we have heretofore asserted jurisdiction inDrexel Hill Home, Inc.,182NLRB. No. 151, andrelated cases.15Moreover,the impact on commerce gene-rated by its direct and indirect purchases of goods andsupplies and its participation in various publicly funded,nationally oriented health care programs is neither in-fluenced nor lessened by its religious affiliation or itsnonprofit status."Note that licensed practical nurses were there found to beemployees.The "Convalescent Hospital" in this case, with its 20-30beds, is to me the tail that Respondent urges, wags the dogin this institution.We can't ignore that some patients orresidents or guests are fully ambulatory and that some havetheir own furniture and some may go or come "as theyplease." This is not what I consider or find to be a "Hospital"even though the State has authorized or licensed the Centerto have not more than a 30-bed "Convalescent Hospital." AnX-Ray, not used for an unknown, but rather long, time, is ina dirty room filled with old and dirty files and papers. It hasa room called a "laboratory" which merely holds samples ofblood or urine to be sent to an outside "Laboratory" foranalysis, etc.No surgery, no pathology, etc., is there per-formed. The Center has nothing but a State License whichwould indicate that not more than a small part of it is a"Convalescent Hospital." At best. Respondent's Center is aplace for retirement, a nursing home, and home for the aged,'The administrator did not know what percentage of the convalescenthospital patients were on welfare.City buses are readily available.Her demeanor impressed me very favorably and I consider her to havebeen an honest witness.°Most of whom, no doubt, were receiving Social Security.Without doubt,at lease some, if not many, varied from Wing 700 toother Wings.Including its predominately nursing home or old age home activities." Citation.Citation." Citations.'sThe Martin Luther Foundation, Inc.,186 NLRB No. 16 EUGENE GOOD SAMARITAN CENTER37a small partof which, without regular hospital care, is de-voted to convalescence," and if acuteillness illnessor injuryshould occur there would of necessity be a transfer to ageneral or intermediate general care hospital." Many of thepeople at the Center are ambulatory even if over 65. Over 75percent are over 65 years of age and not necessarily norproven to be "ill."While the approximately 30 beds in the hospital out ofabout 150 beds in the Center, normally require an "extensivetype of care," registered nurse, Nice," credibly testified. Wing700 was an extended care facility where patients,from ahospital came to recuperate before returning to other wingsof the Center or to their homes. In fact, when Wing 800 wasclosed, some, although not in need of any kind of hospitalcare, were transferred to wing 700, the "Convalescent Hospi-tal."At full capacity, the hospital did not contain over 20percent of the residents or "patients," or guests of the Center.Those in wing 700, except from being closer to the registerednurse in charge of the Center, received substantially the samestandard of care as the other patients or residents at theCenter. There were none but the incidental services such asone associates partially with a hospital, bed pans, catheters,nursing care by nurses' aides, orderlies, supervising registerednurses," etc. Respondent's witness, Dr. Anderson'21 made itclear that the convalescent hospital had no "laboratory."22The adminstrator either deliberately or by mistake attemptedto mislead the Trial Examiner in this regard. As I have said,I am most reluctant to and do not, impute improper motivesto the reverend. Of course, although required by the law ofOregon to have same, this small licensed convalescent hospi-tal had no "portable X-Ray facilities." It may be that someconvalescent hospital, somewhere, is a hospital within themeaning of the Act. I find that this convalescent hospital, avery small part of the Center, Respondent herein, does notmake such an institution which is essentially a nursing homeor rest home or home for the aged, a hospital within themeaning ofthe Act.As I understand Registered Nurse Nice's testimony, thecare given in wing 700 was about the same as in other areasof the Center. The patients in wing 700 were considered in theextended care facility, "where Medicare patients were al-lowed so many days to recuperate there. Then they eitherwent home or to the resident area, the nursing home area."Dr. Anderson said that it was more than a year since hehad used Respondent's so-called X-Ray facilities and thatthere were no laboratory facilities available in the "Hospi-tal."23Dr. Anderson further testified that the same nurseswho attended the so-called "hospital" patients attended theresidents of the other areas of the Center. He further testifiedthat only 13 patients of the 27 whose charts were reviewedin the convalescent hospital were receiving a level of care thathe "would associate with the convalescent hospital." Theydid not require care in a general hospital. The same nurses areavailable to all-convalescent hospital or nursing or old agedor retirement home. He stated the Center has no doctorstationed at the Center. He testified there would be differ-ences in the availability of certain facilities and personnelbetween Respondent and a general hospital, e.g., special1'"Gathering strength after sickness." Webster's New Collegiate Dic-tionary.18Bear in mind that the guests had to provide their own doctors.A wholly honestwitnessThree for three 8-hour shifts.21Another of Respondent's experts22He testified that but 13 of the 27 patients in the Hospital were receivingconvalescent hospital care_'Nobody suggested the X-Ray had been used more recently.treatments for heart diseases or availability for lung treat-ment.24 In response to Respondent's questions of his ownwitness,Dr. Anderson testified that it was very rare thatintravenous medications were administered at the Center orits "Convalescent Hospital." I find that the Center involvedin this case is within the jurisdiction of the Board; I furtherfind that the very small part of the Center25 isnot ahospitalwithin themeaningof the Act. I find the Board has jurisdic-tion of Respondent despite its claims to Section 2(2) exemp-tion." The convalescent hospital part of the Centermayinsome instances extend greater care to some of its patients thanto some other patients in the rest of the Center but such doesnot make the Center a hospital within the meaning of the Act.Respondent, in its brief,27 emphasizes "that the licensing asa Convalescent Hospital is totally unrelated to the issuesbefore this Board.... ..I find the Board has jurisdiction over Respondent since theoperations of the Center affect interstate commerce, and it isan employer within the meaning of the Act.IITHE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaning ofthe Act.III.THE UNFAIR LABOR PRACTICESUnion activities began at Respondent around early Febru-ary 1970.28 Reverend Pauline Shinners, a nurse's aide at Re-spondent since November 1969, was the first employee activein the Union. I found her to be an honest and convincingwitness entirely without bias.She was hired by Dora Moore29 who, I find, was a super-visor at all material times, within the meaning of the Act. Inearly February Shinners talked to Paul Maynard, a unionrepresentative and his assistant.Maynard gave her unionliterature,which she showed to some of the employees,around the middle of February. This was in the halls anddining room area of the Center. She obtained no signed unionauthorization cards. She talked "Union" to the employess inthe latter half of February. Supervisor Dora Moore called herinto the office towards the end of February.3° Moore's assis-tant was present." Moore asked her if she had any connec-tions with the "Union activities," to which Shinners repliedshe had. Moore inquiredhowShinners "could get involved insuch a thing" and Shinners replied it was because of theemployees' wages and there were women there who weremaking their own living who could not risk firing in connec-tion with union activities. Moore replied that was why shehired her and many of them and if union activities continuedthey would have to close the nursing home within 30 days.Shinners replied the employees should have been told thefacts.Moore asked her to tell the employees Respondent justcould not afford to have union activity at the Center," and"they" could not afford to organize and whatever else MooreHe was not further examined as to possible differences."Convalescent Hospital"Respondent, in its brief, states that the everyday defimtton of "Hospi-tal" should be used and then as one definition, says it is "A repair shop forsmall objects."2'P. 13, 11. 25, 26.Hereinafter all dates refer to 1970 unless otherwise specifiedDirector of nursing.30Shinners had already given a 2 weeks' notice of intention to quitemployment.Probably Mrs. Strong32No suggestion of a difference between the nursing home or old agehome or convalescent center. 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad to say. Shinners agreed so to do and repeated Moore'sthreats to perhaps as many as seven of the employees.I find Moore's statements,as narrated above, and Shinner'srepetitions of them atMoore'sdirection to various em-ployees, Shinner having become an agent of Respondent byMoore's directions, violated Section 8(a)(1) of the Act.When she was leaving her employment, Shinners con-versed with Stuart T. Anderson" in the parking lot of theCenter, and gave him (presumably) authorization cards May-nard had given her and told him to do what he wished withthem. She gave them to to him because he was a "conscien-tious objector" and she felt he would stand up for what he feltwas right. She told him how to get in touch with Maynard.She gave him between 20 and 25 cards and told him tocontact Maynard.She identified Maynard,in person, in thehearing room.She was certain that she was told by Moore totell other employees that the Center would have to be closeddown within 30 days if it were organized by the Union.,Shefelt under an obligation to so tell them since Mrs.Moore hadso directed her. She gave several names in her testimony,including Stuart Anderson, as people to whom she had talkedbefore Supervisor Moore spoke to her. She also talked toAnderson after she spoke to-Moore,among others,as Moorehad directed. She told them just what Moore had told her totell them.Anderson34 began his employment with Respondent, as anorderly, on September 7, 1969. He had been certified as aconscientiousobjector by his draft board.35 He testified thatwhen she left, Shinners gave him Maynard's phone number.Early in June he contacted Maynard and they met. Maynardgave him 40 to 50 leaflets and arranged a place and date andtime for a union meeting for any interested employees. An-derson wrote this information on the back of at least some ormany of the leaflets.36 There were 4 or 5 different leaflets,numbering about 12 each. Anderson handed some of theleaflets to those fellow employees he thought he could trust,and other leaflets were placed by him in Respondent's coffeeor dining room.Sometime around the middle of June Supervisor DoraMoore talked to Anderson in the Center's dining room. Inher hand was one of theunion leafletsAnderson had dis-tributed with the place, date, and time of the planned unionmeeting written on it.She showed it to him and asked himif he had seen it. He admitted that he had and that he hadshown it to others. She asked him what he thought of it andhe replied the Union might be a good thing. She asked himif he intended to attend the union meeting noted on the backof the leaflet and he replied he was seriously consideringdoing so. She then saidshemight attend the union meetingand added that if the Union came in, Respondent would beforced to go bankrupt and close the doors "and everyone willlose their jobs." I find Moore violated Section 8(a)(1) of theAct by her interrogation of and threats to Anderson, as foundabove.The union meeting at the Labor Temple was held in spiteof Moore's threats as found above. Few employees showedup.Anderson and the other alleged discriminatee, KarenRoessler, were present. I find it unnecessary to name the fewothers.ButBarbara Reilly, Respondent's office manager anda supervisor within the meaning ofthe Act,alsowas inattendance.Maynard stated at the meeting it was illegal fora representative of management to be present at the meeting.33An alleged unlawful discriminatee3° I find he was a completely honest witness who endeavored to tell thetruth at all times.33 I found him to be an honest and conscientious and sincere witness.36A goodly number.Reilly did not then leave but soon the others and she left.After she left, the others returned. I find Respondent,through Reilly, violated Section 8(a)(1) of the Act by engag-ing in unlawful surveillance in attending the union meeting.While she was at the meeting she took "notes." Reilly sawone of the employees,Mary Wagner, in particular,in attand-ance and said, "Not you, too, Mary." Wagner replied in theaffirmative.I find Reilly's statement to Wagner was substan-tial interrogation as to Wagner's union interests,in violationof Section 8(a)(1) of the Act. She similarly violated Section8(a)(1) when all were leaving and she put her hand on Wag-ner's shoulder and said, "Don't do it, Mary."" The next daywhile Wagner was sitting at a desk at Wing 700,38 Reilly againviolated Section 8(a)(1) of the Act by asking Wagner what shethought of theunion meeting.Reilly then told her, that theadministrator39 haddirectedher to attend the meeting to "seewhat grounds Good Samaritan had to stand on, if any."40The administrator'sdirection to her to engage in suchsurveillance violated Section 8(a)(1) of the Act.Afterthe union meeting,Anderson and Roessler continuedtheir union activities at the Center.41 A union meeting wascalled at Roessler's home about June 25. Employees were toldof this meeting strictly by word of mouth. It was suggestedto the employees as being a housewarming for Mrs. Roesslerwho had just moved into a new home, but it was furtherexplained it was more or less to discuss the union organizing.Maynard was present at the meeting. About 15 employeesattended the meeting. Moore had previously asked Roesslerwhere the union leaflets were coming from or who had beenpassing them around.42 She replied she didn't know.Previous to the union meeting at the Labor Temple, Pas-tors Juilfs and Peterson43 were present. As Mrs. Moore washolding the union leaflet in her hand, when they were leavingthe dining room,Moore asked the pastor administrators, ifthey had ever seen the leaflet she held, and each pulled asimilar leaflet out of his pocket.Pastor Peterson, who wasthen within material times a supervisor administrator, askedif those were what she meant, and she replied "Yes." Petersonasked if there were not a regulation about solicitation in thehospital and she replied, "Yes." Pastor Juilfs stated therecould not be such a regulation because such"things" were allover the place. Moore asked Roessler where the leaflets werecoming from or who had been passing them around. Thewitness said she did not know. Roessler had mentioned theJune 16 union meeting'to a number of people and had passedout union literature in,places where they could be seen. Shehad a conversation with Supervisor Moore in the dining roomof the Center shortly before the union meeting at the LaborTemple. Pastors Peterson and Juilfs were at the next tableabout 3 yards away. Moore handed her one of the unionleaflets and asked her if she had read it, to which she replied,"No." Moore told her to read it. She read it and then Mooreasked her what she thought of it.4431She obviously meant, don't be active in the Union.33 "The Convalescent Hospital "" Pastor Juilfs.90 I do not credit the administrator's testimony that he gave her no suchdirections.He admittedly knew she was going to attend the meeting andmade no effort to stop or hinder her He should have known the employees'union meeting was none of Respondent's business.Reilly, though presentin the hearing room, did not testify. I find her failure to testify in supportof the Pastor, destroys the credibility of his testimony.° 2Moore asked Roessler where the union leaflets came from. She repliedshe did not know.42Such interrogation was violative of Section 8(a)(1) of the Act43Administrators.°qSuch interrogation violated Section 8(a)(1) of the Act. EUGENE GOOD SAMARITAN CENTERShe had never seen a job description for "charge nurse."She was a licensed practical nurse for level III. She workedonly under, the supervision of a licensed registered nurse orR.N. She was not, I find, based upon'the credited testimonyin the record, a supervisor within the meaning of the Act. Itwould unduly prolong this Decision to set forth all the cred-ited evidence in this regard. I find, based upon the creditedevidence, that she was not a supervisor but was an employeewithin the meaning of the Act.45 The aides and the orderlywere under the LPN to the extent that the LPN told themwhen to take coffeebreaks, get bed pans, etc., 'which the LPNfrequently did herself. An orderly would tell an aide to givea lady a bed pan. An aide could tell an orderly that a manneeded such and such care. A "Charge" nurse, even an"aide"45 performed perfunctory duties and not at necessarilythose of a "supervisor within the meaning of the Act." Pastoror Administrator Juilfs testified "that a charge nurse and aregular LPN, without the fancy title of charge nurse, are paidexactly the same salary." Roessler did, from time to time, actas charge nurse.Respondent's witness, Lucille Boring, testified at first thatshe was a "medical nurse" then changed it to LPN. Sheobviously did not have the same knowledge or authority asan RN. She gave directions to nurses' aides and orderlies butdid not assist the doctor in diagnostic or therapeutic meas-ures. She made out food charts and made recommendationsas to changes in person's diets. She always consulted herregistered nurse. At all times the LPN works under the juris-diction of the RN. She changed a patient's diet only underdoctor's orders. She testified clearly and distinctly that whenthere was no "charge nurse" on a wing, a nurses' aide47 wouldcarry out the same duties as an LPN and there were nodifferences in their duties. I find it obvious that a nurses' aidewas not a supervisor within the meaning of the Act. Thenurses' aide when she was a "charge nurse" gaveto orderliesand other aides the same medications and directions LPN'sprepared and did for patients, under the supervision of aregistered nurse. Neither was a supervisor within the meaningof the Act.-A "Registered Nurse," like Nice is, of course, a "chargenurse" and a supervisor within the 'meaning of the Act.LPN's and orderlies and nurses' aides are not, and do whatthey are told to do by RN's and doctors and look to the latterfor directions should something other than the regular rou-tine arise.The administrator was simply not correct in testifying that"the charge nurse is a registered nurse."" While a registerednurse, as a supervisor, is, of course, a "Charge" nurse, merelybecause an LPN or nurse's aide was sometimes called a"Charge" nurse under the direct supervision of an RN, ex-cepting as to routine matters such as bed pans, etc., did notmake them supervisors within the meaning of the Act. Theadministrator admitted that-recommendations of an LPN aresimply accepted and investigated and checked upon and con-sidered by supervision. The administrator admitted that anLPN, even though designated for the particular shift asa"Charge Nurse," if she were to find a nurse's aide drunk ordisoriented or treating a patient violently and called him andrecommended discharge, he would direct the "Charge"through channels."" Perhaps a leadlady.46Aides were frequently in "charge" of a wing.4'Concededly not a supervisor.48He testified that when an LPN was a "Charge Nurse" if she found apatient had a "serious change" she would get in touch with the RN." Not RN.39Roessler credibly testified that as an LPN she worked onlyunder the direct supervision of a doctor or RN, and shereceived her direct supervision from an RN at the Center. Shewas never told she had authority to hire or fire or recommendsuch. She was, on occasion, asked to give her opinion ofpeople who worked under her routine direction. The RN'smade their own evaluation. I find insufficient probative orcredible evidence that she had, been a supervisor within themeaning of the Act, as categorized by Respondent.Mary Wagner, an LPN, credibly testified, she didn't evendirect the aides as to feeding patients or residents, unless foodhad to be forced. She had no authority or, at least, occasionto discipline an aide or orderly. If she felt discipline was inorder, she reported such to the supervising RN. She gaveroutine directions to aides or orderlies. To her, signing in as"Charge LPN" merely meant she was to write reports ofpatients, to keep track of the patients, report to the RN if shebelieved there were something the RN should know and tosee to it that the aides correctly fed the residents or patients.She was never told what"ChargeLPN"meant.She helpedevaluate aides. It was rare for her to give aides other than fewand slight directions since at change of shifts one LPN wouldreport to another and the aides listened in and that is howthey gathered their information. A charge LPN did not haveauthority to give permission to an ill aide to leave the Centerand go home; she would have to go the the RN. Nurses' aidesfrequently performed the duties of "Charge Nurse" at theCenter, Of course I have not studied the record inMartinLuther Foundation, supra,but I note that there, the Boardfound LPN's to be employees within the meaning of the Act.On July 1, Juilfs, having been administrator for, a month,called and held a meeting of the entire staff. He had a newplan for the Center to announce and explain to the staff. Oneimportant feature of the plan as,he announced it was that thestaff would be reduced in.number. He was shocked and liter-ally "horrified" by the reaction to his plan by employees. Theadministrator used a chart indicating a variety of assign-ments, a bath team, etc. He was "astounded" by the reactionhe got. This was obviously "employee reaction" to his "newplan." He consideredhimselfin good faith but there "was ahighly intoned reaction, comments and questions which Icould not fathom within my own mind or justify. I wasshocked literally by it, horrified."50He continued in his testimony, saying that the employeesstated they did not believe his plan would work and he "couldnot understand this line of questioning with the degree ofintense rejection of the plan." When asked by me if there wereany particular individuals who expressed hostility to the plan,thefirst twoof the five he named were Stuart Anderson andKaren Roessler. He could recall the names of but two or threeothers besides these two.5190 I had the impression, observing him closely, and listening to his "into-nations," that Pastor Juilfs considered it to be beyond the realm of evenpossibility that employees would not wholeheartedly accept an employeemanagement plan proposed by him, even though it might affect some -ofthem most adversely." Note that management had been aware of the union activities of these"two" for at least several weeks, and had made serious threats in connectionwith success of union activities, forecasting closing the Center and bank-ruptcy should the Center be unionized. Although the five employees namedas being hostile, etc., at the July 1 meeting wereall,fired or quit, thecomplaint refers only to Anderson and Roessler.It is not up to me to second-guess the General Counsel as to why the otherthree were not named as 8(a)(1) discriminatees. They may have engaged ingross misconduct or there may have been a variety of other reasons for theirterminating. The Administrator admitted the others and Anderson andRoessler were discharged because of their hostile reaction to his plan affect-ing their working conditions 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe pastor admitted it was because of the "violent"" orstrong reaction or hostile reaction of Anderson and Roesslerto his announced adverse plan, which might affect their work-ing conditions, which caused him to discharge them. Theirdischarges were thus violations of Section 8(a)(1) of the Actbecause they were engaging in protected concerted activitiesat themeeting.-He admitted he discharged them because they were hostileto him and what he thought was a good program for the goodof the Center, the plan requiring a reduction in force andother curtailments in working conditions of the employees.As soon as he identified them as ones hostile to him and hisprogram which would adversely affect at least some of theemployees, hedecided to discharge them.In a matter of"hours" he decided to discharge Anderson and Roessler,becausethey were openly opposed to his new proposed pro-gram which would, in their opinion, adversely interfere withemployees'working conditions.The pastor testified Anderson was frequently late, but headmitted Anderson's "evaluation Sheet" of April 6, at whichhe had looked before Anderson's termination, showed An-derson needed little supervision, and he was quick to under-stand; his personal appearance was average.5i His personalitywas good; "his dependability was good"; the quality of hiswork,including orderliness,neatness and general efficiencywere'average. The administrator admitted he was aware andcognizant of such good evaluation and would not consider anemployee, based upon such evaluation, to be unsatisfactory.The pastor stated or testified that he was told by the directorof nursing5'"the next day" after the July 1 meeting, thatalthough Anderson's evaluation had shown his earlier em-ployment to be acceptable, "it had changed considerably, hisroutine of attendance,his attendance was certainly poor."55According to the pastor, despite Anderson's good writtenevaluation report,56 the director of nursing "informed me thathe had not had a good record."57Consider his last written report which was certainly good,unless you consider a man a poor employee because he "needsa haircut." He asked the director of nursing about Ander-son's work record because Anderson might be one he wouldrecommend terminating.56 It wasbecause of Anderson's andRoessler's reactionsto his July 1 talk involvinga change inworking conditions that at least,in part, caused him to termi-nate them.He made his decision within'a matter of "hours"or by the next day to discharge those who appeared hostileto either him or what he thought was a reasonable programfor the good of the Center. They, of course, had been protest-ing what they honestly believed was an unlicensed intrusionupon their working and union activities.These discharges, asthey eventuated, for these reasons, violated Section 8(a)(1)and (3) of the Act. He obviously knew from his supervisors59that these employees had been active union enthusiasts." Thesupervisors made plain to these employees their great dislikefor the Union and threatened dire results should union activi-ties continue or be successful.Theywere representatives ofmanagement and particularly Reverend Pastor Juilfs, andtheir actions and statements bound Respondent and makeevident that Anderson and Roessler were discharged for their52 I find they werenotviolent.Though he needed a haircut.He was a C.O.90Moore, who commited a variety of 8(a)(1) violations." Coincidental with his union activities,well known to Respondent36Not long prior to his discharge for protected concerted -activities.3'This was patently false58The day after he spoke to the employees about working conditions.39Particularly Reilly and Moore.'°Anderson and Roessler.union and protected concerted activities in violation of Sec-tion 8(a)(3) and (1) of the Act.Pastor Juilfs admitted he had examined the evaluationsheet of Anderson and he would not have discharged himbased on it. He had been told by"the director of nursing,Moore, that Anderson's attendance became poor.61Moore, clearly a supervisor within the meaning of the Act,and although available and at the hearing,never testifiedabout "anything." Her failure so to do, speaks for itself. I findthat if she had testified it would have been adverse to Re-spondent's case.I do not find Mr. Juilfs' wife, who worked 20 to 30 hoursa week at the Center, as did Red Cross volunteers, etc., whoreceived no pay, to be a responsible spokeswoman for Re-spondent merely because she was the administrator'swife. Ido not find sufficient probative evidence that she was an agentof Respondent and do not find it responsible for her state-ments,if any.It has not escaped my attention in finding that Andersonwas discharged, at least partly for union activities, that uponhis discharge, or on July 23, the Paster saw fit to write Ander-son's Draft Board,advising it that Anderson was no longeremployed because, "of hisnegativeattitude toward his jobwhich had developed in recent months."62 The Pastor con-tinued saying thatAnderson's "negative63 attitude,spreadthroughout the facility as he verbally expressed himself."',Juilfs, in this letter to a draft board, which, presumably,would have no concern with a C.O.'s union or protectedconcerted activities, advised the Draft Board that on July 20,Anderson told him"that he was theinstigator in contactinga local union to petition the National Labor Relations Boardfor unionization. This may explain the tension factor noticedamong hisfellowemployees in recent months"(Emphasissupplied.) Obviously. Anderson's union activitieswere con-sidered detrimental to the well being of the Center and ofparanoidal importanceto thereverend pastor.65I find the following, from-the reverend's letter, indicates hisresentment toward and desire to hurt Anderson in any effortto obtain reemployment under his C.O. status: "This detailedinformation concerning [Anderson's]employment statushere at the Center may be helpful to you in regards to Mr.Anderson's future employment under your jurisdiction." Inother words, be on the alert, Anderson has been a unioninstigator and has thereby caused "tension"among his fellowemployees at this Center. Whether the reverend wore clericalor mod business garb, he and his top supervisors were antiun-ion and antiprotected concerted activities.He persuaded meas seeking the kind of obedience cloistered nuns freely,give.I find from the-entire record that Donna Stroud was asupervisor within the meaning of the Act. She was the"Supervising Registered Nurse."After the July 1 meeting, R.N. Nice explained to the Pastorthatresentment among the employees towards managementhad been building up for a long time and was not directed athim in particular,to which he replied the Center had a certain" No such fact was established by Respondent's records. It was notperfect.63Note that about 4 months earlier Anderson had gotten what I find wasa good written evaluation of his work.This was before his more recent unionactivities63I find this a euphemismfor "Union."60 I find this refers not only to his union but protected concerted activi-ties.65I cannot conceive an honest draft board, not suggesting there might bea dishonest one, being interested in the Reverend's admission that Ander-son's protected union activities were a source of disturbance to him or theCenter. EUGENE GOOD SAMARITAN CENTER"rebellious element" and things would be stirred up and hewould not tolerate it and would weed it out.66Juilfs admitted that Anderson and Roessler and perhapssome others had been terminated, at least in part, because oftheir strong or hostile reaction to his newly announced pro-gram of July 1, which they said would not work. They wereboth discharged, at least in part, because of what the reverendconsidered their "misconduct" in "objecting to the programthat we were initiating." He felt that the objectors to hisnewly announced plan concerning working conditions mightdemoralize the rest of the employees. He didn't feel he hadthe "wholehearted" support of Anderson and Roessler.61That Juilfs' supervisors had direct knowledge of the unionactivities of Anderson and Roessler has been amply and sub-stantially proved by the probative evidence. Based upon theentire record, I find that Juilfs had the same knowledge,particularly in the light of his close association with Mooreand his direction to Reilly that she attend the first unionmeeting. I do not credit his sworn testimony that he had noconcern whether 2 or 130 of his employees attended the unionmeeting." He found the activities of Roessler and Andersoncaused "tension" among the employees, having "reference totheir questioning of [his] new program." He was concernedabout the "rebellious" element.69I do not close my eyes to the fact that Anderson andRoessler were the prime union instigators and that particu-larly through Reilly and Moore, Respondent knew this andhad great hostility to it. Reilly, although present at the hear-ing, never denied her surveillance nor her conversations withWagner. Donna Stroud, told R.N. Nice that if it had not beenforAnderson and Roesller, "with their staying with thisdarned union, you'd have gotten your raise before this time."Wagner credibly testified, without contradiction, thatStroud told her, after the raises were granted to the otheremployees, after the discharges of Anderson and, Roessler,"You know darned well what it means; if it hadn't been forthis bit with Karen and Stuart, with their staying with thisdarned union, you'd have got your raise before this time."Such statements by Stroud violated Section 8(a)(1) of the Actand demonstrate Respondent's resentment toward theirunion activities.After Anderson received his 2 weeks' termination notice,Moore asked him if he were ready to lose his job over theunion issue. This violated Section 8(a)(1) of the Act. Noteshould be made that Moore, though readily available, and atthe hearing, never was called to testify. Respondent appar-ently tried, unsatisfactorily to me, to cloak its case with theadministrator's clerical garb. I have utmost respect for suchgarb but it does not supplant the absence of testimony ofavailable corroborating witnesses where necessary.Juilfs testified that before he discharged Roessler, he con-sidered an evaluation sheet of her prepared by Nice andStroud which stated Roessler needed little supervision foraccuracy or correctness of work performed; she needed littlesupervision;was alert in ability to grasp instructions andsolve problems; was quick to understand; was suitable for herjob and had a good attitude; was average for personal appear-ance, cleanliness, neatness, and body odor; was average independability, faithfulness to report to work on time and doher job, and was "good" in 'quality of work, orderliness,66See Nice's testimony.Since when is this a requirement of employment?" The substance of his entire testimony and the record is to the contrary.69 I find no evidence that any employee was "rebellious." His supervisorshad knowledge of and great animosity toward the Union. I am convincedhe was not ignorant of this and that he, the Reverend, bore such and sharedsuch animosity.41neatness, and general efficiency. I do not substitute my judg-ment for that of management, but that evaluation of Roesslerreveals her as a satisfactory employee. It was noted in the"evaluation" that "at times" she lacked "professionalism,"but has "improved." It was noted particularly that she was"interested and kind to patients." The pastor, after Roessler'sunion activities and his July 1 meeting, discussed Roesslerwith Moore. They simply decided she was opposed to his newprogram and antagonistic to at least some employees. Theydecided Roessler was not atopLPN.70This was obviously amere pretext such as they had used in the discharge of Ander-son. She exercised union and protected concerted activitiesand for these reasons she and Anderson were discharged inviolation of Section 8(a)(3) and (1) of the Act. Respondentdischarged them at least, in part, because they had "nega-tive"71 reasons based uponhisprime decision. The pastortestifiedRoessler expressed herself "freely" at the July 1meeting. He admitted that he was told by Nice that thedissatisfaction or "tension" among the employees, obviouslyincluding Anderson and Roessler, was not because his newplan affecting them was not favorably received by some of theemployees. Nice apologized to Juilfs for the conduct of thegroupof employees at the meeting.I credit Roessler's testimony that Anderson, from her ob-servations, "was a good worker and a good employee." Hewas much better than another orderly who was retained afterAnderson's discharge, Robert Corrigan.72In connection with any contention as to Roessler's "Super-visory" capacity when she signed in as "Charge Nurse," noteshould be made of the fact that in the absence of a "ChargeNurse," "the nurses aide" who first signed the chart for aparticular wing, performed the same duties as a "ChargeNurse."73 The nurse's aide did everything Boring did as"Charge Nurse."Rosewood, Inc.,185 NLRB No. 87, is distinguishable onits facts from the instant case, as to the supervisory status ofLPN's. There, unlike here, the LPN's had authority torecommend wage increases, enforce the employer's rules, dis-cipline employees, and relieve ill employees from duty. Theyalso effectively recommended, hiring and in emergency situa-tions could discharge.74That Roesller may have used the word "damn" at the July1meeting is -a frivolous pretext for her illegal discharge.Statements protected by the Act are not always "in a courte-ous, cooperative and reasonable manner." The same is trueas to any speculations Anderson may have made at the July1meeting about the pastor's salary. I do not find that Ander-son engaged in insubordination or disrespect beyond theconfines of protected concerted activity when he made re-marks about the Pastor's possible salary. He was definitelynot proven by the record to be "contumacious" as claimed byRespondent in its brief. There was no probative evidence of"outright disrespect, hostility and insubordination" by eitherRoessler or Anderson.Aside from numerous violations by Respondent of Section8(a)(1), including the discharges of employees Roessler andAnderson for engaging in protected concerted activities at theJuly 1 meeting, the probative and substantial evidence alsoestablishes that the latter were discharged because of theirunion activities, in violation of Section 8(a)(3) of the Act.°She was prounion and hostile to his new working program." Union and protected concerted activitiesHe was a "terrible orderly."Respondent's witness, Lucille Bonng:7'Respondent led his witness,Boring,on direct, on many occasions. SeeTr. 553-558. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III, above,occurring in connection with its operations described in sec-tion I,above, have a close,intimate,and substantial relation-ship to trade,traffic, and commerce among the several Statesand tend to lead to labor disputesbuiklening and obstructingcommerce and the free flow ofcommerce.V THEiREMEDYHaving foundthat Respondenthas engaged in certain un-fair labor practices,I shall recommendthatit cease and desisttherefromand take certain affirmative action designed toeffectuate the policiesof the Act.To remedythe unlawful dischargesof Anderson and Ro-essler,Respondentwill be required to offer themreinstate-ment and makethem whole for any loss of pay theymay havesuffered byreasonof thediscrimination against them in themannerset forth inF W. Woolworth Company,90 NLRB289, with interest on backpaycomputed in the manner de-scribed inIsis Plumbing &HeatingCompany,138 NLRB716.Respondent's unfair labor practicesstrike at the heart ofthe rights guaranteed employeesby the Act. I thereforerecommendan Order requiringRespondent to cease and de-sist from infringing in any manner uponthe rightsguaranteedemployeesby Section 7 of the Act.CONCLUSIONS OF LAW1.Respondentis an employer engaged in commerce withinthe meaningof the Act.2.TheUnion is a labor organizationwithin themeaningof the Act.3.By dischargingAndersonand Roesslerbecause of pro-tectedconcerted activities and becauseof their union activi-ties,Respondentviolated Section8(a)(1) and(3) of the Act.4. By variousacts ofmanagement, surveillance,interroga-tion,and threats,etc.,Respondent has interfered with, re-strained,and coerced its employees in violation of Section8(a)(1) of the Act.5.The aforesaidunfair labor practices affect commercewithin themeaningof the Act.Upon theforegoing findingsof fact, conclusions of law, andthe entirerecord,and pursuant to Section 10(c) of the Act,I hereby issuethe followingrecommended:75ORDERRespondent,its administrators,officers, agents, successors,and assigns, shall:1.Cease and desist from:(a) Interrogating or threatening its employees with respectto their membershipin, or sympathiesfor, or otherconcertedactivitieson behalf of this or any otherlabor organization, ormerely with respectto their protectedconcerted activities.(b) Permitting or directing surveillance of any union activi-tiesof employees, particularly and especiallywherethe per-son conducting the surveillance is a supervisor'within themeaning ofthe Act,or, indeed,merely a fellow employee." In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions,and recommended Order herein shall, as provided inSection 102.48 of the Rules and Regulations,be adopted by the Board andbecome its findings, conclusions,and Order, and all objections thereto shallbe deemed waived for all purposes.(c)Discouraging membership in the Union or any otherlabor organization by discharging or in any other mannerdiscriminating against them with respect to any term or con-dition of employment,except as authorized by Section 8(a)(3)of the Act. This particularly refers to Anderson and Roessleras well as all other employees.(d) In any other manner interfering with,restraining, orcoercing its employees in the exercise of their rights to joinor assist the Union herein,or any other union,or otherwiseengage in protected concerted activities.2. Take the following affirmative action designed to effectu-ate the policiesof the Act:(a)Offer to Anderson and Roessler immediate and fullreinstatement to their former jobs, or if they no longer exist,to substantially equivalent positions, without prejudice totheir seniority or other rights and privileges,and make themwhole for any loss of pay because of Repsondent's discrimina-tion against them in the manner set forth in "The Remedy"section of this Decision for any loss of earnings,with therequired interest.(b) Notify immediately Anderson and Roessler if presentlyserving in the Armed Forces of the United States of theirrights to full reinstatement,upon application after dischargefrom the Armed Forces, in accordance with the SelectiveService Act and the Universal Military Training and ServiceAct.(c)Preserve and, upon request, make available to theBoard or its agents all records necessary to determine theamount of backpay due and the right of reinstatement underthisOrder.(d) Post at its Eugene,Oregon,Center, copies of the at-tached notice marked "Appendix." Copies of said notice, onforms provided by the Regional Director for Region 19, afterbeing duly signed by Respondent's representative,shall beposted by Respondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, inconspicous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that such notices are notaltered, defaced or covered by any other material.(e) Notify theRegional Director for Region 19, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith."6In the eventthat theBoard's Order is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading "Posted byOrder of theNational Labor Relations Board" shall be changed to read"Posted pursuant to a judgmentof the UnitedStates Court of Appealsenforcing an Order of the NationalLaborRelationsBoard."I" In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:"Notify theRegional Director for Region 19, in writing,within 20 days fromthe date ofthisOrder, whatsteps the Respondent has taken to complyherewith."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively ask you anything about youractivities in or sympathies for the Service EmployeesInternational Union, Local 49, AFL-CIO, or any otherunion.WE WILL NOT threaten you in any way or mannerwith respect to your activities in or sympathies for theabove-named or any other union. EUGENE GOOD SAMARITAN CENTERWE WILL NOT, particularly, threaten you that we willgo bankrupt or that you will lose your jobs if the abovenamed or any other union becomes your bargaining rep-resentative or "comes in" to the Center.WE WILL NOT either permit or direct a supervisor, oranyone else, to keep your union meetings or other activi-ties under surveillance, nor will we, in any manner, makeyou think we are spying on your union or otherwiseprotected concerted activities.WE WILL NOT threaten you with any economic repris-als if a "Unioncomesin" to the Center.WE WILL NOT interfere with, restrain, or coerce youbecause you engage in concerted activities protected bythe Act.WE WILL NOT discharge or otherwise discriminate inregard to the hire or tenure of employment, or in anyterm or condition of employment, of our employees, orany one of them, because of their membership in oractivities on behalf of the above named or any otherlabor organization or because they engage in concertedactivities protected by the Act.WE WILL NOT in any othermannerinterfere with,restrain, or coerce you in the exercise of your rightsguaranteedto you by the National Labor Relations Act.Since it has been found that we unlawfully dischargedStuart T. Anderson and Karen P. Roessler because theyengaged in union and otherwise protected activities un-der the Act, WE WILL offer to give them back their regu-43lar jobs or, if those jobs no longer exist, we will give themsubstantially equivalent jobs. WE WILL pay them for theearningsthey lost because of our discriminationagainstthem, plus 6-percent interest.WE WILL notify the above-named if presently servingin the Armed Forces of the United States of their rightto reinstatement upon application in accordance withthe Selective Service Act and the Universal` MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.DatedByEVANGELICAL LUTHERANGOOD SAMARITANSOCIETY D/B/A EUGENEGOOD SAMARITAN CENTER(Employer)(Representative)(Title)Thisis anofficial notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, 310 SixTen Broadway Building, 610 SW Broadway, Portland, Ore-gon 97205, Telephone 226-3361.